 Case 3:17-cr-30129-SMY Document 96 Filed 10/30/20 Page 1 of 1 Page ID #285




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                      )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )   Case No. 17–cr-30129-SMY-2
                                                )
 LINVOL CUMMINGS,                               )
                                                )
                       Defendant.               )

                                          ORDER
YANDLE, District Judge:

       This matter comes before the Court on Defendant Linvol Cummings’ Motion for Early

Termination of Supervised Release (Doc. 95). The United States Probation Office and the

Government do not oppose or object to early termination of supervised release.

       The Court, having been fully advised in the premises, hereby GRANTS the Motion.

Accordingly, Defendant Linvol Cummings term of supervised release shall be TERMINATED

effective October 30, 2020.

       IT IS SO ORDERED.

       DATED: October 30, 2020


                                                    STACI M. YANDLE
                                                    United States District Judge
